Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 1 of 18

FORM TO BE USED BY A PRISONER FILING A
42 U.S.C. 6 1983 CIVIL RIGHTS COMPLAINT
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

i CAPTION
Log 00 eS \ Wart SQ Ls ols Sch
(Enter the full nang the plaintiff or Plaintif) Sesak Q extn nske wet © he re Saul Gk a Cashak

Piakh Dyalee > Heng ok VYerota®s Les :
ante, Wass coh\ usec. vey Care Wo aun ta wr Cooney: S

Paate. | Poa Sar’ ae Ga. — ( (Pedsedion Aq ay Gil + Bela D Givisyny
fl

 

Cy Deas BAA. Saou, Lan Mes ~ .
Wee (Enter the full name of the defendant or-defendanis} * i aA Le AWC ou NCoval “ww

Prvma ave re ~ hier K Sooveavl PaRTe wy Cormme - Cnvek Deeu \

Mave Sayin -® Parada ogc OF Sueoitiel Ueceras

F cal ane lia @ A RQ ar ewan iN v_

Prison Identification number: Oo C25 ey ~ >

Place of, pr esent confi inement: Len to Queue Xo. SN S \\
Address: a yi =a\ o QMank oun WN) Q w TSO

 

 

Place of confinemeyt at time of incidents or conditions alleged in complaint, includi add
Bs bo Ways YAU ( & ufiner at Rite Of 2 iplaint, including address:

Ley wa Coutts, Yea Ad wake as My \= st Daman’ yuyts \ mama, owWt\ | whaches,

Dole Mepoods Doe Geo CESS  rolwnsul UM PLisbts mu Dn Tamera \ Pe 0
‘ v Additional plainti ie Provide the'sane information for een plaintiffs on the reverse of CERO EQ

“Mews wld is page o or on a separate Sheet of paper. Col 1 -Co \zele ’ “ tz (em 4% \a\ \ee lwiie lols

a Volelis 5 Ollie , oleae Zhe slelic
b, Defendants: (list only those defendants nanied in the caption of the Ve, Zhen Dy ta pay \i9 )S\ belt,
al Wee, uls\2c |

I. Fuil name ineluding title: Yule os a\\ ~ lnsatibaw aly z0 ale Z ian

Z\zulzo
Place of employment and section or unit: Lolwra\ Coomtyy XN A \ % isteo yates (zo

2. Full name including title: ~ Yous Courk Wo, wall,

 

“Alas

 

Place of employment and section or unit: Leda wn © Oy wn Cau relnotso. Qaul istansl Ny.

 

3. Full name including title: s\ a meres 4 NO. ore] ( Veeole Warr «Aves 22 _)

Place of employment and section or unit’ x Lao ttol. \ Peart Wie Q not maw ok Len a by

4. Full name including title: Mm Qa ye Seay we Wier OF & ee et Re wf erg
Place of employment and section or unit: Lok ON (- "wy NN v Q yak hi / Pecuhe Qaeks

 

 

Additional defendants: Provide the same information for any additional defendants on the reverse of
this page or on a separate sheet of paper.
ies © nase Qe0-cv-0 981-JMY Document 2 Filed 04/21/20 Page 2 of 18
BUG Te ~ Cheol ok Soma) Veeongs
5 naan wn eWay Co . Wy
Tk YS SCOT Mash
haa] (Lowest, cme, Cn ak ‘ey ot \e —
WaWVigla -, : PROUT So ora \ Qoeog ue

La

 

» “Seen Schoen wag -Coochd Rom mashedow,
Le\y, On Coun’ A Coo :
Wah b rans Loe ~ Veas
Langs Co SS SN a\

{\ gevh D

Bol Dave =
MOLE Siinpae, D

“4?

© v . YLacun, oS

we ho oot

ves att iiag By a

/ e\, , (> :

& Woh Count Vv
— \
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 3 of 18

HL PREVIOUS LAWSUITS

 

Instructions;

If you have filed other lawsuits in any federal or state court dealing with the same facts as this
complaint or other facts related to your imprisonment, you must provide the information requested
below. If you have not filed other lawsuits, proceed to Section IV, Administrative Remedies, on
this page,

 

Ifyou have filed other lawsuits, provide the following information.
Parties to your previous lawsuit: _
Plaintiffs "| KR -(wons, )

Defendants

 

Issues;

 

 

Court: if federal, which district?

 

if state, which county?

 

Docket mumber: \WOCNC_ Date filed:

Name of presiding judge:

 

Disposition: (check correct answer(s}): Date:

 

 

 

 

 

Dismissed Reason? Raf tay&_.
Judgment ss In whose favor?

Pending ss Current status?

Other ss Explain

Appeal filed? == Current status?

 

Additional lawsuits. Provide the same information concerning any other lawsuits you have filed
concerning the same facts as this action or other facts related to your imprisonment. You may use
the back of this page or a separate sheet of paper for this purpose.

IV ADMINISTRATIVE REMEDIES

Instructions;

Provide the information requested below if there is an administrative procedure to resolve the
issues your raise in this complaint. Examples of administrative procedures include review of
grievances, disciplinary action, and custody issues, If no administrative procedures apply to the
issues in this complaint, proceed to Section V, Statement of Claim, on page 4.
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 4 of 18

a. Describe the administrative procedures available to resolve the issues raised in this complaint:
Type of procedure. (grievance, disciplinary review, etc.)
hip iO
Authority for procedure, (DC-ADM, inmate handbook, etc.)
ihe

Formal or informal procedure.

 

Who conducts the initial review?

 

In bbe

What additional review and appeals are available?

 

Mowe,

 

b. Describe the administrative procedures you followed to resolve the issues raised in this compan
before filing this complaint: . ; S0% VE YVLOU >
fe fi & iP Weel woot Quy ~ Ow ore. i? x \

= Wo
On what date did you request initial review? ~- aA wrthe AS at ah ry” Blohb a CN,

ree CCicreks Stam esunbhnone To So8h6
What action did you ask prison authorities to take? ~T. Wve. eokt ern \ ZOHees \' WA VEG

wl _. ~ .
Te honk wits QARLNS Sy waite Ws ok Gieans Lou, Wend \ gatos = Ve Boone Men?)
C2 oekdrutn > She Ave AAR OME /

. : \ 1
What response did you receive fo your request? de wa ek A LOG. {ewe cs
e Ln PROURD walk asl no 10 ¥ ‘ ° Aenting

. TA eer
wong Megnslhy atin ve HED VOGT GN Xooce Udon A ‘Les wy

Ciouekes EK A DWE  WUE\2o Wd Pasgorsig_
> who Ser Saew did you seek and on what dates did you aS the requests?

Siso 7 sank QDOWA ‘ VAeloauts Ce ILO" eee Len. wr \ Red dross

ALO Wate VN wo Wen, 2 Le ath rh Xpaoen Veonna 4 a Rel Ao CA LOS | Serenty (wal
=s\eok's \Wo4hs, Danke OF “ZO -“ZSwes To wll LCS ebat \y Cryer ‘

What responses did you received to your requests for further review? B4DB, eau

\ i .
Wowie u Ul Dralyy \ Qeloes Cotoes ow LY t re Cay on

A Vorwa Nw oe Clerk ot Xoo ok Ro Cots Suh Molt GR C led ;

y
Yah 1 1G S65 Veto Dens wall ‘2 “en Xo coutk Cot. nokcon ey

ce. Ifyou did not follow each step of the administrative procedures available to resolve the issues
raised in this complaint explain why?

“TL Wwe powe all ARO SYAd wei ten, be cae Rees ORQiee Leigh
© ouwhyy 5 Meno ok Yoceno =; Maxoe. ak  “Veookt man Qreeek \yo08 Yousto%
NST can ROR a OG
An eet \ ad CAs meee’ Xi Dy ‘asgek \ Nadhrontety WS e
\ Cymdatbyy f \\ Ama NA AMY Weal wien SAN Wily & Ces Gwe LS ok “ka
~ evil wo V acde_ Coord antieal Grune Tea Mota veng Call Kaikot
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 5 of 18

v STATEMENT OF CLAIM

Instructions:

State here as briefly as possible the facts of your case. Use plain language and.do not make legal
arguments or cite cases or statues. State how each defendant violated your constitutional rights.
Although you may refer to any person, make claims only against the defendants listed in the’

Caption, Section I, Make only claims which are factually related. Each claim should be numbered |
and set forth in a separate paragraph with an explanation of how the defendants were involved.

Use the reverse of this page or a separate sheet of paper if you need more space,

Statement of Claim:

WD Tass ene Wo taro SS vane Moonah, Vives CALDER ‘ony sean |
DCL ney ee ASS ORE Mu, antag sy oa Det Qe “Kt ory Mmm Orie,
SS) TL Bas, Gurdwoat oF, Seo Wy “Went (0 Sot Same Qn 8
(6) Py Wso Re, OW ye “eae Shs SUAty A SAMAR i yog.5 & Gy \ CNL Xe
WSORD TAA A Ass Queue, Dawdegss wath’) Mise “AL. Bows orudbdhed)
Rot w Oneene awk Gy ous \AwORats “Vote eo x (aL UNS» Sleke)
Cha a WWD lou, te nese Qowed AL yeced_ wats Wee caas* 4
OTR Oayst.o ans camo Unio C L) cant SDovgcie. Ts wut
Cac Anes aan a TWA, OOH “hone Aa, Vso oN oo to o(Q)
SOAR G ones Dalso APR WORE Mow on SOs Ov gd A Awe BAG, SOAS
ardenea diners = Noy Cano "Ae gears wt Ass wah ea
Is) DO VA Seas Ow saad Mey mond “S714 ons bo Mn sees, LQ
“VT NA Cases \, [ig Weoed OW Phas GAVR Qacd rolotnoas - 5 Vie, Woy wea
“he wen Asan, who BR AAW Vwsoag ug “ARR OW Charges 5) (YD) ha, uw lo Cam wa,
wl cradl clhimesgs Ge) Tour O15 Wsm@lene mo phtagD aecves Vas Vm
VI. RELIEF
Instructions; Briefly state exactly what you want the Court to do for you., \e Wenoornoy oriole Le
Relief sought; “T youaty ro ‘no welensnd | Sy =mdeard Lreeh a, Roe Be ad
We PLOT “Se GRLVisible, AK golony Rae Syoue Wee andy RRO
Vaete Qagk % WS = yun Ns ‘ne Cumgarsnter Cog. Wey cul Rens
PVe_ QUIS Ast, ats \ wang ars. eivi\ \Woayktery, vw wu’. A LMBESA DA Dae
Dees ~ “ea QeX Aw wea Broek. evt_ eras Cente. Saugeed — Ww.

 

“T nema Wan my DBVnre aN wey Rigs, A wars ehilo YAN \
PR ray aan youved > erehth " Sev ty s TESTS eo oekey ® + oN sol

vn VU. BERRA ARA TON AND SIGNATURE quel pons”
rere) arales , RQassiom) AWRY

WISS29 = craw rlag
I (we) declare under analy of per, vy et the ‘for egoing Is RN correct, oPauint ib we Ro a ten “oO
NS

UI tol zoe © Rew . Cans a
DATE DIGNATQRE OF PLAINTIFF(S)
~ 22332,

 
Bocugeentias Fete] OWMaHL/2@ FRaGE Qoi a RN Cary PA
(rs) Tray Luuphge SING. 9BAATMOVA ae sank rw OO. mS. Do wi rie a
mK
Bey kon Ww Cmat.cgs ee Wo (ws Box
Same one Sot orelubuss + bight bee Gk tal awed

p th Kwnnhy Qa whl dW. SRO FEAL, (Cv) RT Wo Mon
es

Seago EXD Umaalk - wel Qao WW. S Bay,

Shel Ve Tae, sthwouleg Yok Sle) iS BA
Tne,

WAL

WA Bue
Lnyss,
“T " QD Wer. eh ay o Wy}

S. Lind w Whe, &

sano YQ) We Fog! G4
A »\cbd wW

Way Vata. AL oy
WUE Aang, TL Gans MR RL re Awe D whe eh.
Moree oy “3K \, \ (20 Ze os \y
-™ , .
ho Ue VOL,» te ne Wad
eel Or (25) >

Lavy woul Vuve, a eotovtnee nase
~ eu Wo MOR D Qak Crna BQ PG
ey AR, Koy Nan tog Waly

Mew Wy. vo Y Pwroolal,
Sader, \ Wey ts we

Clee ak,

: piston At PEED Sno, en
SNL h s\ 4 Preten UV ovsives: “ Dey Go)

had Acne Twig.” on ress os

Coa,

ye to well,
Like. Woy. y

Ww oR, covet TT dowh
us RNwdt \ pu ALvy| mo). fat Koay 0 Aas
en. eenne enews Townend Vel NU MRE 4 VS Ting
Pa BAL Wo ay \ hy Ais AW Wau g ;

oe ; sy Wh Swe SA ans 34

~ MA Sy DONe aa Cw lhh, na) “sees “t tks Sie ‘er Soon
WL Y claul el | o\ ely Thine WO a, lbw L DR

ORL oa Wows poo Naot ( * Ge : a we

Cas “Seba Cp, La vent og DARL “ Co Lay vy)

Wes Mauka, | Mast ky wy \, hy Wee
= eRe eR Gall, MON ala. + \\ ve

Xe yg SV WD bes lo {

Yo Swul

MRTG oy wy he
~ NSB Quest (ou, ABI ¢ ¥ covet
3 & > boat .

\ SemsctlynQ)

. KAAS PRS eg wih ae Vo

- VS Lay Wu y | POO (ay > _ <t Ms ze

ARSE RBs © Veagos Tv KOMER St. Mrs MW i< eR

Pomphere Gy ea Meng ex WS Ceo Fey LES (tow Rowe,
N N Thieg, Sh, LOR ak Yes Wout ‘Many DO tay Ao
Clisesna0-cb.o19a4- _JMMac DO RENA? fey aNl22120 Rabaaoras
WE OSE law Vin Dorks Com Pla
AW the bd witha Seatess: Drakuirer Cour
For has S waa Dighered isX Danas SLU AIG | oO

 

it. Gaob Lon.

Lran Poul Newdt Se

Ww wie. Qassel\ (women): | “ | i

Raase Rosin’ Rew ilar Gey (Radashwrs onle Mr Lads Doody
Cyyyek OWieae MW BUSv coon, Qaale Ret), , , = ,
Govt: Remustendtou Scone SSdullerlous, ~Ledhy n CoukaCovelnuuse :

Malt Wan lre - Wang of Cscorns (Les) |

Dovee Cal MCowwsla > Wane WCounlig et ‘Xomly, DIVAS AHN

worn Yoavele - - Healt & Romer Qeegeos

Tew Cosommi ~ mek Dag § & Susenl Qaceto'S

 

Dowrs Soywr -Yacde Ae:
, , Reck we Sy
CS DAM = Th vane - bree Val Nay & Xe
Verso Las Eacation wrinked OG S63
. “Place. ok peasant CONT NE rank ~ Lan ely Court Rel :
_ Ronse = Beh ahh si lens Wwe Ve VEL

“Rw ee, ok Conk wens. wr WS +s ot Wwe ash wh comme tors

 

 

alleges, Vn com Owing: uh voc, @OoLs S'S.
— zi v

in,

Vainio - Cou Sal - “= us SS\. Rledaon Xe B02.
widlwres may i" DWmano erin 5 its Dymanoant, mol, \Waoe ss Doh eae:

 

_Dve." QUES ork ww \ Lon ptistaurana Pa Carmmunl, Vesexoved |

Treas wlok, eal iss Glew te 5 ales, se\>al\ (as eli luli, volts.
ASS, lza}re Vesta slelis siala sloliq AWG zles(20

_. elwlzo jtolteel 4 alwlzo , sle1 20 Zizzo, Zz2slzo -a\weleo |

“hie | : CG
- Case 5:20-cv-01981-JMY Document 2. Filed 04/21/20. .Page 8 of 18

A) Deromds t

 

1. Tie CLessell\ = wo werar - elven Count Sarl

DR. Sveoe Coa aol NALS: Cornell = oleh Couwkuy Qouetpuse: Qwil, Family: ANTOn

3: Denk Ra Gem Ce. aoe, NN Q RA ex) Rodadhun Pparha Lag Latnrely Covaty
OM Mek § Swawny ~ Chiek OK wea & Radeon ( Raabe’) Label Cauda
2. Qrwonan Wavele ~ Pag \t ok Ruawad. Rava * LWalavely Co ody oud Mots

le» “Vou Cow mot 7 Oh & Det ual Qasotos \ndenly Cooney Qovadlovee

“Te “Susi: Scalar, =Csoed Domraadkaatoh Laan Coudd. Cathe

a Maik Lown how. Qo * Hans wh Veooues ‘ae. sowsita Sel

Qe Day 2 Say no =Yeahe \soeak, Cingdar AS Sout

iI Panu Gus,
“ES you Weve Silas

C wows)

TAR wot. Sve, sa \wossortss PQomeed Ye Seckon Ae

Lun writs,

BRAK was rts Qos ~eaRormat eww

Ae Domne ste ahve Romemess, a

A

 

@) Vescorlna, Ths “esmmastanhye  Pwsovces nvanle ko

— Masclve, 9 tha SSUES Urs ASany 1k PAs Com ole unt

Wows. ‘= (Carer mec. (casghinen waywen) _

 

L Dvtwatey On QwWDy BwDo Aa.) Oe - _ RQ. ysined a ‘ws wo bu ay
WOVE | |

Wo MY Comers Wve. OAR

 

 

Wines wort L -A@OHhOs, wgganl s woe wala: | (2
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 9 of 18

®) Descries. A. ep QL ot NAA PVCona CANA > Myles Sol\ yea oe
Dele. Dy _ Woy osaa’ axhvn\ Caw | ~ Ow OW about, Roam “ZOKS |
Wi Ove om Wood Sack VS \ ove 7 YE Weve. wate, + get ct Loryed

QW ULE, cern covet nouss. 4a Av SQ LCS &K&Ccwls

 

Wo
Wat actiow YO Sou Oersvwow eathoa ties Yo LoLe 8

cer

 

 

Tne quer Vag onewcs, Hence, eens, Yellbea bo eSyuas Now
Wes eet rons No Besye's Cr, CQ’) we we AYO wil ~G prrbus
=\o Were Waseeeds Crs , Bho Awd san all won maroitey, a ‘eoronck sexton

. Wwywt  aesoonwG& DY WOv “CET AH —~ “Va ee BAooD Wwe wrl\

ee a.
———

 

Vol who wy ~ Vanes. palrvwwe Rant tone wey, Roaee’s Wee, wally AN RUAN
: - :

ANH Qossvaon’ Xv Our | Qastsmay ok Lah oN ROOMY | with Vo. te
Cro mal |.
Wolze Wr We Gow Sa wey {wow woutien, w\ wakton sywev “> wi No RABPOMNA

Want: Fed WLrvew By > ow seh ~ ro “h aad

 

 

Waban Cotgus OLA . Qeaven\ BAA Lone ws wes wares

en

BWedwn Raom \anner PRB en eesg  Barcharema ehreetS Ww he

ange, & 20 to 2S Ts Vo WW LES Kemer Code, Coudhour cals

Vinatt Boel, areas Do WIA DRA - Ae tye

~ a!

 

 

 

Requests, Sot Coto Vayiey = - | .
| woun’s : Ow (XY) woes Corgud OW aie

Sow Wann Wau Ae. —C\ealL A Romer Qa eet Wns oho Clean,
: . A " 5 "

 

Ween se VO Wyss. BAS wall he suck Xo covet Sot eakuont,
Ce Ek ‘awe sc AQ wih A ewer Wow SS craters to clet
Seade cKReer har o\ Cork A Xsae ok Racca | teas Tenet mc Cosette
VACLLOS oalleg WAN _ Spell Welly “uw Qornaee re pl, eggiont ant
Waned anh Seal Yo Way Been Laas Bova Nagi Yosthund Als VO

Rewweose Peni Codhans wWladoay XM Sewas Ryooe ae Marhael
~? eae ‘oes Car win Wh, S\ DENRA, Cal C u)
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 10 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
-S Case 5:20-cv-01981 WMLY SaNTe 2 WHRUNEK 1/68 Rahanwof 18
STATE OA ok NIN .

 

 

 

(\Thsss pen Wo ASASOND  “Avege WCCO. oes RL REWAA OW San oL ECARD
ASG Ria Wea YY Tanhan Bo S My My ewe. 3 wy’ TAY om onl ye we
We Rn Sandon to. Owe Sma Dy, ASS You “38 Ss , wagers beso:
Onn age TY Wwe ‘seas  Saorkone + Sacoesy i Bima 2) dwnngo,
wets HORS | Awa bE WHS WEE. warteed with Woy Sahagtow polien 3 Akso
T hsens wish wed OW Cwag ge tank dio hepan eX\ n Kane ae
ke ER Gus | worlaben, ow ve Pe Mlso vy onal oan x
even mat OV ee. CaS te WoT * ehensen eed combiney wrto
@. ew. D>adve News ok Oe culated wTaank «vs Son weeat)
Ta a Ve woah sow Foo S AN oes. rls Wweser. Naot

ORS er tole Tine. How Wh <otew en  » “shen stop Sem eut wd

(y2)
Owe ent \% wick wel. LAS \S\ SAYS bw suey Rene

Gy : >
_ SOV 3S OAD. ko wah onter eS wo DATS New rg, QV

A Ne Rewhe Ordahows, Tae Tey Nas ko ewed
them Anko sahexow gd Went d Ragin ow Canegts Warry woul»
Sumy wx el erurl Swaages Cece) Toy eor wud _Yasanten ta0_
ia. Rest S “BANNED Was. i SICKen wovle Cla ge. on LU)
eovkes. Wo oe wets rats sentencing, Ma. OW Dans DAL, Kor
LB Noeny heege Yous Stereo Mo Ow wil Cook's Ow sen DY,

OO
Rot. wuhakionS © »

NAW - wiolabe. AWS Ow waw Ch aege Fo. ‘5 Bast
gis % Ganga evan nh Ane Seconty, WSL WRG, ®onct « Wad wy ‘Y
Wen sous len ou Le wnsn wore RUD \ Ww gps \whow | haar
26
Ve wn (ss (lie, “Thaw seheoulan Yor ‘sla lis Bot ~ae VAvee
a) |
aes Van Lm, sn CN amnun ern, aInsele Peo Looge , eo
\8),,
Vo Wee WO Ne A

(23
‘a weed Vn: Qe oivlarer Sou Q &. So onus. rn vole

ae Lrolwtiesd se Sk sarkawewwo, Wa LAO, reas

 

G>-
Case 5:20-cv-01981-JMY- “Document 2: Filed 04/21/20 Page 12 of 18

enue ch Ws, See, Sago. shane ns. cute, tome Lidlabyos wale. wot:

CS) ASS | Aw CSAC bL- yavlen: WANE | wrcatly | Noa OS weal oN
~
Sw. _*- wold SLAW wat OOL Sok Qrat Was Me Qs Ro. 2.

wie Le | oS qn, RW WRVSA RAR wor ess haan \* WAS. et,
. BS)
Ten, Anovlis \neve. Ye cout WoW es. Werte withoud Ww aS 5 ooo

. +
Rev - Cwanes Ky OP PEL’ of. wd) Cx conow Ww tot CW oly

etern maven we SED —
QUST _ owas , Aro T Nase LO, Sale QASTLO 2A Dy ostwy s_
QY wey WESC wou, TW urna, les WOR BL. Swe Gb Roses 3

<>)
DAYS: elbow, Baas » Suege Neoarwelyy Center _ Woot ta |

VW PRB covrd. TE wot Lhe. Uw We. Rowand Aol WLU mal
\

ee an ™® VN, QUagu Bre w\ Sere Ss, AGWwelo WAST + PEMULOLS
oy

Times 5 WANVSL Wo wt eases ~owley non, Sey BIVLBAW Vo. Cre. wns

Gs)

owl wo GRU UW delMps Sense ok Sguecks Swe Gaogla Vawues why Woes wits ancy
othe Al's bey = Sow Derg Wehsbel Coad how, Tree wo inh

s Davy Mean rs eas ot Wows. Ee eae Cvawoenl he scm Conbigits)
so Meankn\ Ward hy: eux vats “i Waster Cerne y™ “Buona (ea),
Wool wise TVel\ ms. *e shot Lo We cou) wen Sharko obi NO ask
me va oues ono on “LA wo Something To Seu”? weate ko Aasy?
_PMasanbad wl\ & Wiss ye AS Bun -cakorownrs wi RO AH PCWaD -

TE wl\, \> ow - = Yeowse gt ets ~*~ Agog on AUS AORN CALS S, Mosgto

Seow LCN , _eavathouss scompubac’, (Wie Sow WCO6TO § xe

Ahan OQ “racking ae Wwe Wows, xX CAG AW WON D wat will
a»

 

wot \wws QE AL a gatas. ol Aw. oes Qos ey.

 

 

 
Case SE oS -J Y Document 2 Filed 04/21/20 Page 13 of 18

Lslnwh ne L wwly “Vk. comet Yo DO Low Yyov
Ve ve soc iA | |
t= wrark by he val Samay Mb, Baten te seat ¥RYD WoO Mode
SVEVUAS19W % Rw wed PAW Soom Boone Meany _ vo Vaca
Qe eae ES woe Yo. a Cer pew shay Sort iby, eri eros

}-
Au Qiao wants . evi \ oats, valaw hh \aecdon

Sve, eescass, \
rant | Voeenys “A. Caw My. o2' Aww Vowel ow sees! Qowe: X Seavet,
Tams “TL misses wily my wuvantad: my Rest WBawM anil wO |
MY Motel | mw i SARaL wo osteo _orwvdorliy Wo OWE 4 Mr isaat

@uekow Ss peo rats _iesed sca geo Yeshing oauntiin 5S Rot
alow War or SUT BAW O mat a\ wR « 2.00551 VV, Avi \4
wee Larbu | Dovdle Dewgorwony vLriaate euei * OvVeML , Ceual tbe

‘ Pampqads pane ~ Pemishnmar
CE) Qe) Rehade WWONN, qattla, ie eatin, ad WE Gurgoveoy iS Aanue & Corgacl

Uliol ca 70 | oe ore 2 Bork Qe
Daye, . = . s\apetoan uaa aoe WkC(s)
| | Te-~22938°3 | !

G)

 

 

 

 

 

 

 

 

 

 

 
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 14 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Wreases Re Bao BS 1 RD DR RABIN DO MPagays of 18
Wegrervakwn WO Qrtuecerd WSo wana ~Q 2s
We W2OEE. {AGED orl Debts Deliow 6. ya

wires S* aes © ye ter Ceut
_ Foe Ving @ opens Drs karen ak “Roars Quoranst

 

\s Caghsss a 2
Larue, wl Rods “X@

Rvoae. Carel MCaualyy oo weave Souths Loy.

“Uae Cassa \l_- wrou (LCS)
Qatube Xoak Xsan ket Be ven
RQewrve Swyonr “Yow Ss Loale ‘Qs |

Mak Soy ven ~Anck Yaule. OCKreer

SB vs Sy Seal ay Yant.t, ~Cootd Dommarnbot.- ~tulvoda County Coudune
Drape Yoana e. -clen\. ok Soorerah Ureards — haraek Counkyy Coutts
Vows Vemrnt ~ Vagly, On we = Wwalhiedn, Qovwy Ceuckhouss

Mak! Vow lve “Meso ck Cecows OCS’)

Takacs oo Van O8 ror oe. is, rwoghantwrs shovls We woodwal

 

+0 one ma ghvow o& Vhs Comal aut 7 Skew wort Soll wana w% Ws kast \wao,
ek Sa teclaLwuw Qelyws Reo mssy WA Wks eonat LOW | manuestesy a
TEC oper wae) Kavers Post Neabl Te. oasbare jot tam Ths.
DrowkSs we Sas Wowye. Sag hLorsas WA OsS-0» Q Wee _evor\ cigs

 

okie SS Weenk a aN ani What te, Qroccels ke Lows, Vag QV
Qocsebast ko Cs OS Re MAAS Base ok Denes Cunly AA \ nha NS
ro. QVM AAAS Se \S0 Gee Sy Cle, . eh Sy. webws aD OR Awe. :
SS
see tom aor ope iacaendakyy ‘ yok ae CRAWL, o&
AwXotr Quy SAND. oot wt ot oer ook wae ~ Eyck ok

Ns. SAL SA ve. See

 

 

Se. Roky ae yee ok o ce agghioat ion aX QLO We,

ee Colle. OWN \ weotwnt Loko : &Y \
D & Lape A Cora Wwe, WiSo eanpioy rank Om,

 

 

 

 
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 16 of 18 |

&) WES ow eee wor emgoys Do \youlnnve on Rucompe Cwob
3) ES wast! As ans gic Move  skete Sowese, of mun hey, WOM, °
RUA Ho SYOWRSE  SGoue s_ BENT Wore.
W) rs Sy Shute one, wos Qa of \essk aol buy ow wwo wmoyt
GE wow Vale 2 Tiwcmms abe +) eco Slot\, — “atch \olzois,) Paddy
, Wweileo Weg 72 cased evened VS, sole GSD) yowes wa |
Wools We ivo pladhe) wick Ah Das ak ws whiny zhu gharlL
CS) Da Kyou Wwe Wi Mowers ho QVisun. weeou rt (sd) Soca\s
Q)ou Viv Ware, muy We Dewk acco - fuss wh last
L Vines ve tums WW TAS “GLa oenkh —
@ ve MOY OWN 6 wave, pe wees uo uaulglnle gegen =suc\n. 2
‘ auto mena, ranl eadtabe, stock. GK Pow. Gsves)
c S wom” enc le\o Qtr ~ \Qass Gen y So ewig, ae
mae’ So SOS Bow Ny. waally, Varco, Rue: QAVLLO 5 WO “Ew SCAR GL we
Mews Qed pak PL enlhle, wears , come en evous\ Axnssy Tene oO.
Owl Senet sluas Svel os oh unten gm Denkes, Sastem Cheah.
DECoNN An owns QR Sopra (Bean) mot Yoork\y tb aw Broke’,

 

 

 

5) — Has PAS On», who, Qa OW cyou Fog. suogoa, st ate.
Par waruk Lowber O Yo wou Sow Mucky you cowha\\oee. bow 2D
eet Su geowt — \oowans Wat Grau SY gan & ay Wahu) ~X Wve wath
hae uch e wil, tha coils Sooo rant 4 QS, Eb ave Sso. 06 PAL Men,
Powers Las | You, my, ban Conn wry eal \k took, nvo Xe

“Lyssuannee Becket AQRS: Su it Wwwis woth Wey Vebles. Maly QHY “Ha ke

von QO Shs. sean .

Oe uF ()
“Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 17 of 18

al hnke whedlst yoo weve Weveved wid gust VZmowbhs aw
Pen & SL Tan, of Gln. Zollowna, Bovacar

). Wyss souk PSS LORI Sy oth | Poums of ~a\ enghnguantG90)
_& Vek gruoanks vVudowests, BIW says Go oO) 4 .
o) Ramsruns WU ASS | cL lke WeVENne Rly mats Gu fy
o_ ACks © oh _whosh Vn & 82. (ase ed ) a | eS _ |
& Wray bY EL SOUTER @&y Wass * 6 0) | :
“ER AWS WAL are ny ae As Neuve 1s ess! | MScd ilo
ee, Sve soe & NM Lay it Skate. emu WALA: ea oxen Sov EOr
Dee we we geet Roms
. Yeues SLemos sas ent ost (sew SU uh Cat 08) elena
Dh’ patents aig sh w Diwwve totum Leas, cman Ta waye cw euthy
Vows wD | Qian por) SLOW Ww Jono, SPINS Arousal, Ces To e7) \y ah
Siucd - Rass Steebe wise’ mwescbas_ SPSS Ww Phe Lox wee
WAI, Danae PALM ANASA: yw ynaly ya Soy, wan’ _ veel. Duell Deva
Tape aims QAw J hag wo DHL | DlETOWEss \niekot yy oo

WD ay Whodk < tan iS “aad loskasy Bein Wh s a

 

Ulla SW Sa

tne. on . : / _ Sho GX Weak CQ

 

Veo Crelr® reat \BYD

 

Raoves | Sak DO agarerturs ot! QQ 20 QTR qpersow oKienh
evs. A vnc kat rani alow  Sornee Na wpe moby,
A\wownete Us © Qo SCOeVNy \orebanes awn Cd cart ean COU otwat
armmte tau Sood: WLELG A shake met showing wit cages its ~

Godnernnl Sok eto swe mont Parco

>
Case 5:20-cv-01981-JMY Document 2 Filed 04/21/20 Page 18 of 18

AY Coady WAY con Wid

kL conn Sekt Was aol ent cow _Yonmeny hei Qing \vwss “Has.

 

 

; Sy ot a» Soma ol mento wy Wiss. eee hh RS Yas. huey

Coon, TS: | wo Shu | Wate Vs oes corked

 

 

T owt eat. Yronk Somme, bes. ask SA mals
thas, WEG ousd!s PLUMAS cmonthiy, Aece vs Nowland ene BW
Os SUS gllees ayo Shot ee WRAL monk yy woot
Dong, Yao lek sik mon’ 3 Wee Oo -—\V¥oOd., eat wedk. Sor

Aweeld ww Fela 2620 as dr ALO ~ O-AQoo ghd, SV Q0d RUUD = 0-100
ton ZW O~ Ces SO any Mac ZOL ~OrS, &O Ro Ww Twi \
. ot" “30, OO Row Awesk stems Pawn ys, ag diord WAS wer .
SUwQwss eS) Wry Ao QUASON aw Dov “ow 4 Mae WIG, 6
SENS ZOU ~ ws x SO GG Ke earns avy, CoudkySal |
Toul As.ou Root ® ool wy QVOC SIS IW Reel. _ Raion amare
Trust Boxn necoues ok Lwamy Prat Qash Atty 27853.
| TL. Sot eas Roy, Tht Aw ga lieredioos \w>
Rho. Coll OWS secutive he Was casark 6” ECOL WO, Lo
hs Wacenins of SW \rakiby tien Lalmols Gourd Raasun set eset
Woes _ e SO CNS WH we SASL TLrskdc\ win Waves 2er
AN any dour Su ua Voce ares WNeeouyes Qow wo mt -2_-

Lavrov, 2, Nawal XU -ty 22S S84

 

 

Ultoleere. $$ —S SSS

 

=
